475 F.2d 27
82 L.R.R.M. (BNA) 3052, 70 Lab.Cas.  P 13,474
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.AERO-MOTIVE MANUFACTURING COMPANY, Respondent.
No. 72-1697.
United States Court of Appeals,Sixth Circuit.
Argued Jan. 29, 1973.Decided Feb. 8, 1973.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Peter G. Nash, Patrick Hardin, Alan D. Cirker, Charles N. Steele, N. L. R. B., Washington, D. C., Jerome H. Brooks, Director, Region 7, NLRB, Detroit, Mich., for petitioner.
Darrel D. Jacobs, Michael F. Ward (Huston & Jacobs), Kalamazoo, Mich., for respondent.
Before PHILLIPS, Chief Judge, and CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
This case is before the court upon the application of the National Labor Relations Board for enforcement of its order reported at 195 N.L.R.B. No. 133.  Reference is made to the reported decision of the Board for a recitation of pertinent facts.


2
We agree that the respondent company was guilty of violating Secs. 8(a)(1) and (5) of the Act as found by the Board.  The majority of the panel is of the view that this court must enforce, albeit reluctantly, the order that the company pay $100 plus interest to those who engaged in the strike, did not receive the $100 bonus and were recalled to work on or before March 9, 1972.  The award to non-strikers was made after a new collective bargaining agreement had been signed.  The Board has broad discretion in formulating orders remedying unfair labor practices.  Fibreboard Paper Products Corp. v. N. L. R. B., 379 U.S. 203, 216, 85 S.Ct. 398, 13 L.Ed.2d 233 (1964); N. L. R. B. v. Seven-Up Bottling Co., 344 U.S. 344, 346-347, 73 S.Ct. 287, 97 L.Ed. 377 (1953); Phelps Dodge Corp. v. N. L. R. B., 313 U.S. 177, 194-195, 61 S.Ct. 845, 85 L.Ed. 1271 (1941).  Further, there appears to be no practical alternative to the remedy prescribed by the Board.


3
It is ordered that enforcement be granted.


4
Because of the violence and threats to the personal safety and property of non-strikers which occurred while the strike was in progress, Chief Judge Phillips would deny enforcement of subparagraph (a) of paragraph 2 of the order of the Board, as amended April 17, 1972, but would enforce the remainder of the Board's order.